Dreben, J.
(dissenting). General Laws c. 40A, § 15, as appearing in St. 1975, c. 808, § 3, provides that “[fjailure by the board to act within . . . seventy-five days [after the date of filing] shall be deemed to be the grant of the relief, application or petition sought, subject to an applicable judicial appeal as provided for in this chapter .” The provision shows an “intention that inaction . . . within the [seventy-five day] period should result in constructive approval and that a person aggrieved by that result should have a right of [judicial] appeal.” Selectmen of Pembroke v. R. & P. Realty Corp., 348 Mass. 120, 126 (1964) (construing G. L. c. 41, § 81U, as amended through St. 1958, c. 377, § 1).
The purpose of the statute is to induce a zoning board of appeals to act promptly and, in my view, is a legislative determination that an applicant whose application is not *111acted upon by the board within the requisite period is to be placed on a par with a successful applicant. By not limiting the “applicable judicial appeal” to a definite period where the board not only fails to act but also fails timely to file its “decision” (i.e., a grant of relief through inaction) in the office of a city or town clerk, the majority, it seems to me, emasculate the statute. Unlike the landowner who obtains relief through positive action by the board, one who receives constructive approval cannot safely rely on board inaction, even though, as acknowledged by the majority, the municipality is bound. There is no time period after which he is protected from action by abutters or other parties in interest, even if such persons had notice of the application. Abutters, who have a very limited private action under the statute, see Morganelli v. Building Inspector of Canton, 7 Mass. App. Ct. 475, 481-482, & 485 n.16 (1979), are now accorded, for what may be an unlimited period of time, the ability to cloud the rights of a landowner to use his land. In addition, the majority also neglect the reasoning of the Supreme Judicial Court in Building Inspector of Attleboro v. Attleboro Landfill, Inc., 384 Mass. 109, 112-114 (1981), where the court pointed out that “[s]uch an unlimited appeal period is contrary to our appellate practice generally, . . . and to the legislative mandate in similar matters, G. L. c. 41, § 81U.” Id. at 112.
Although I acknowledge the shortcomings of G. L. c. 40A, §§15 and 17, which are pointed out in the majority opinion, I view them in the context of the principles recently reaffirmed in School Comm. of Greenfield v. Greenfield Educ. Assn., 385 Mass. 70 (1982), namely, “[wjhere the draftmanship of a statute is faulty or lacks precision, it is our duty to give the statute a reasonable construction.” Id. at 79-80. I think it plain that the Legislature intended no “gaps and uncertainties in the specification of a procedure designed to provide definitive rights to accrue . . . within stated times.” Selectmen of Pembroke v. R. & P. Realty Corp., supra at 127.
In Attleboro, supra, the words “final action” of G. L. c. 40A, § 9, were construed to require the board to file its *112decision with a city clerk within the ninety-day period for “final action” even though § 9 makes no mention of such filing. The reason for the court’s decision was that “such filing is necessary to limit the period [in] which appeals may be taken” pursuant to G. L. c. 40A, § 17. Attleboro, supra at 111. Unlike § 9, § 15 specifically imposes on the board the requirement of filing its decision. I see no reason to hold that an appeal period commences under § 9 where the filing requirement is imposed by judicial construction, but not under § 15 where the requirement of filing is in the statute itself. Although the majority point out that Attleboro was concerned with the rights of a landowner in relation to the municipal authorities and not with the rights of third persons, I find implicit in Attleboro a requirement that where a permit granting board both fails to act and fails to file its decision, a judicial appeal by a third person must be taken under G. L. c. 40A, § 17, within twenty days of the ninety-day period. If I am correct, there appears no basis to impose a different rule for a judicial appeal under § 15 where the board both fails to act and also fails to file its decision within the time mandated by the statute.
I would, accordingly, hold that the period for the “applicable judicial appeal as provided for in this chapter” specified in § 15 does not depend on when the board files its decision, see Pembroke, supra at 126; Attleboro, supra at 113, but begins to run, in cases involving constructive approval, at the time of the failure of the board to take action1 where, as here, the aggrieved person had notice of the application. This construction, in my view, accords with the legislative intent, the reasoning of the Pembroke and Attleboro cases, and is the “one which will cause the least confusion to attorneys and others concerned with the law relating to land use.” Attleboro, supra at 113.

 I have not considered whether seventy-five days plus the fourteen-day period for filing the decision rather than seventy-five days is the “applicable judicial appeal” period because, in any event, both periods have expired in this case. See Pembroke, supra at 127.